DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 09/23/2021 claims 27 and 29 were cancelled and 33-35 were newly added. Therefore, claims 1, 4, 6-13, 16-18, 24 and 28, 30-31 and 32-35 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12 and 24 is/are rejected under 35 U.S.C. 103 as being un-patentable over Detlesen et al (US 2012/0184352) in view of Messing et al (US 2014/0121015) and Phillips et al (US 2012/0115616).
In Regards to claim 1, Detlesen discloses:
generating a live video signal of a gaming environment using a camera on a mixed reality device of a user of a mixed reality device, wherein the live video signal corresponds to a real world view of the gaming environment being viewed by the user (paragraph [0050], paragraph [0052], paragraph [0062], mobile device 104 includes a camera and captures an image of wagering game machine 108); 

the overlay module 236 determines an identification of a wagering game player at a time when the media content is captured); 

retrieving information about the player from a database of registered persons in response to the determined identity (paragraph [0109] - paragraph [0110], the overlay module 236 downloads overlay imagery derived from wagering game activity of the wagering game player); and 

displaying information about the player to the user of the mixed reality device, separate from the live video signal so that the information appears adjacent to the player in the real world view of the environment (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads and displays overlay imagery derived from wagering game activity of the player).

However, Detlesen does not specifically disclose that:
the mixed reality device is being worn by a user; or the information about the player comprises a game type preference associated with the player. 

Messing discloses:
that a mixed reality device is a device being worn by a user (paragraph [0021], gaming eyewear presents wagering game content while objects are viewable via the gaming eyewear).

Phillips discloses that:
the information about the player comprises a game type preference associated with the player (paragraph [0084], tracked interactions include playing habits).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the head mounted display as taught by Messing into the gaming system as taught by Detlesen in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements available, as such machines attract frequent play and hence increase profitability to the operator (Detlesen, paragraph [0004]). Further, it 

In Regards to claims 4 and 24, Detlesen discloses that which is discussed above. Detlesen further discloses:
identifying an electronic gaming machine that the player is using (paragraph [0108], the overlay module 236 identifies the wagering game machine); 
receiving game information relating to the player’s performance on the electronic gaming machine (paragraph [0110], overlay module 236 downloads overlay imagery derived from wagering game activity of the wagering game player including player performance); and 

displaying the game information, separate from the live video signal, to the user of the mixed reality device so that the game information appears to the user to be adjacent the player in the real world view of the gaming environment (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads and displays overlay imagery derived from wagering game activity of the player), 

wherein the game information comprises a total coin-in by the player at the gaming machine (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads and displays overlay imagery derived from wagering game activity of the player, the examiner interprets the wagering game activity of the player to include a total return to a player). 

In Regards to claim 6, Detlesen discloses that which is discussed above. Detlesen further discloses:
displaying an icon indicative of a current status of the player, separate from the live video signal, to the user of the mixed reality device so that the icon appears to the user to be adjacent to the player (paragraph [0080], Fig. 6, an augmented reality view that shows attributes of a wagering game player relative to a wagering game machine); and 

, information which may be displayed include indications as to the player’s status as a "big spender" and an indication of a special offer to the player).



In Regards to claim 7, Detlesen discloses that which is discussed above. Detlesen further discloses that:
the icon indicates a player reward status of the player (paragraph [0080], Fig. 6, “big spender” indicator).

In Regards to claim 8, Detlesen discloses that which is discussed above. Detlesen further discloses that:
the icon indicates that the player requires assistance (paragraph [0080], Fig. 6, losing trend indicator indicates the player may be in need of additional credits or compensation).

In Regards to claim 9, Detlesen discloses that which is discussed above. Detlesen further discloses:
receiving back betting information about the player, wherein the back betting information comprises an available wager on an outcome of a game played by the player and displaying the back betting information about the player, separate from the live video signal, to the user of the electronic device so that the back betting information appears to the user to be adjacent the player (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads and displays overlay imagery derived from wagering game activity of the player, the examiner interprets the wagering game activity of the player to include back betting of the player).

In Regards to claim 10, Detlesen discloses that which is discussed above. Detlesen further discloses:
the overlay imagery enables the player 102 to input bets relative to a game currently being played on the wagering game machine 106).

In Regards to claim 11, Detlesen discloses that which is discussed above. Detlesen further discloses:
transmitting a location and an orientation of the mixed device to a remote server (paragraph [0108], the overlay module 236 identifies the wagering game machine based on the location of the mobile device 206 and the direction that the lens of the camera 209 is facing at the time when the media content is captured).

In Regards to claim 12, Detlesen discloses that which is discussed above. Detlesen further discloses that:
determining the identity of the player who is visible in the live video signal comprises transmitting the live video signal to a remote server and receiving the identity of the player from the remote server (paragraph [0109] - paragraph [0110], an identification of a wagering game player playing a wagering game at the wagering game machine is provided by a backend server).

Claims 13, 16-18 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detlesen et al (US 2012/0184352) in view of Messing et al (US 2014/0121015) and Bytnar et al (US 2016/0093154).
In Regards to claims 13 and 33, Detlesen discloses that which is discussed above. Detlesen further discloses:
generating a live video signal of a gaming environment using a camera on a mixed reality device being worn by a user of the mixed reality device, wherein the live video signal corresponds to a real world view of the gaming environment being viewed by the user (paragraph [0050], paragraph [0052], paragraph [0062], mobile device 104 includes a camera and captures an image of wagering game machine 108); 

the overlay module 236 identifies the wagering game machine); 

retrieving information about the electronic gaming machine from a database of electronic gaming machine information (paragraph [0110], overlay module 236 downloads overlay imagery derived from wagering game activity of the wagering game player including player performance); and

displaying information about the electronic gaming machine to the user of the mixed reality device, separate from the live video signal so that the information appears adjacent to the electronic gaming machine in the real world view of the environment (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads and displays overlay imagery derived from wagering game activity of the player on the machine). 

However, Detlesen does not specifically disclose that:
the mixed reality device is being worn by a user or that the information about the electronic gaming machine comprises a highest award achieved on the electronic gaming machine.

Messing discloses that:
a mixed reality device is a device being worn by a user (paragraph [0021], gaming eyewear presents wagering game content while objects are viewable via the gaming eyewear).

Bytnar discloses that:
the information about the electronic gaming machine comprises a highest award achieved on the electronic gaming machine (paragraph [0088] as the player traverses the casino, the VLC wearable continuously captures real-time information of the current environment's objects., i.e. a player is informed when an electronic game machine hits a jackpot which is broadly and reasonably interpreted as a highest award won on a gaming machine).


In Regards to claim 16, Detlesen discloses that which is discussed above. Detlesen further discloses that:
the information about the electronic gaming machine includes information specific to the user of the mixed reality device (paragraph [0110], the overlay module 236 downloads overlay imagery derived from wagering game activity of the player, including any trackable measure).

In Regards to claim 17, Detlesen discloses that which is discussed above. Detlesen further discloses that:
the information about the electronic gaming machine comprises machine service information (paragraph [0066], the overlay imagery can be derived from data from the wagering game manufacturer or the wagering game establishment, the examiner interprets manufacturer supplied data as reasonably equivalent to service information). 

In Regards to claim 18, Detlesen discloses that which is discussed above. Detlesen further discloses:
receiving information describing a location and an orientation of the wireless electronic device from the wireless electronic device (paragraph [0108], the overlay module 236 identifies the wagering game machine based on the location of the mobile device 206 and the direction that the lens of the camera 209 is facing at the time when the media content is captured); 

mobile device 104 includes a camera and captures an image of wagering game machine 108);

identifying an electronic gaming machine based on an image of the electronic gaming machine in the live video signal, wherein the electronic gaming machine is visible to the user of the mixed reality device in the real world view of the gaming environment (paragraph [0108], the overlay module 236 identifies the wagering game machine); 

retrieving information about the electronic gaming machine from a database of electronic gaming machine information (paragraph [0110], overlay module 236 downloads overlay imagery derived from wagering game activity of the wagering game player including player performance); and

displaying information about the electronic gaming machine to the user of the mixed reality device, separate from the live video signal so that the information appears adjacent to the electronic gaming machine in the real world view of the environment (paragraph [0109] - paragraph [0110], Fig. 6, the overlay module 236 downloads and displays overlay imagery derived from wagering game activity of the player on the machine); 

wherein the information comprises an icon indicative of a current status of the player (paragraph [0080], Fig. 6, an augmented reality view that shows attributes of a wagering game player relative to a wagering game machine); and 

an indication of a special offer that is unique to the player based on the current status of the player (paragraph [0080], Fig. 6, information which may be displayed include indications as to the player’s status as a "big spender" and an indication of a special offer to the player). 

Although Detlesen does not specifically disclose a first bonus associated with player of the wagering game at the electronic gaming device and a second bonus different from the first bonus 

Further, Detlesen does not specifically disclose that:
the mixed reality device is being worn by a user or receiving a player identification from a wireless electronic device in a gaming facility, wherein the player identification is uniquely associated with a player of a wagering game in the gaming facility or obtaining a player profile associated with the player.
Messing discloses that:
a mixed reality device is a device being worn by a user (paragraph [0021], gaming eyewear presents wagering game content while objects are viewable via the gaming eyewear).

Bytnar discloses:
receiving a player identification from a wireless electronic device in a gaming facility, wherein the player identification is uniquely associated with a player of a wagering game in the gaming facility (paragraph [0043], the wearable may function as a player card, the wearable may have a coded identifier presented on it that identifies a player's account based wagering account or a loyalty program account. The wearable can be used to login to, logout of, cash in at, cash out from, or perform other activities associated with, a wagering game machine); and 

obtaining a player profile associated with the player (paragraph [0076], the game-related history stored on the player's wearable, or in a mobile device that is in communication with the wearable)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the head mounted display as taught by Messing and the mobile device as taught by Bytnar into the gaming system as taught by Detlesen in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements 

In Regards to claims 31 and 34, Detlesen discloses that which is discussed above. Detlesen further discloses that:
displaying the information is further based on the player playing at the electronic gaming device for a predetermined amount of time (paragraph [0080], the down arrow indicates that the wagering game player 603 is currently in a losing trend over a defined period (e.g., last hour, last 24 hours, etc.), The trend can be relative to the particular wagering game machine 602).

In Regards to claim 32, Detlesen discloses that which is discussed above. Detlesen further discloses:
displaying the information is further based on the player wagering a predetermined amount at the electronic gaming device (paragraph [0080], The whale represents that the wagering game player 603 has spent money beyond a certain level at the wagering game establishment).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detlesen et al (US 2012/0184352) in view of Messing et al (US 2014/0121015) and Phillips et al (US 2012/0115616) as applied to the claims above, and further in view of Lyons et al (US 2013/0281208).
In Regards to claim 28, Detlesen discloses that which is discussed above. However, Detlesen does not specifically disclose:
identifying a destination within the gaming environment associated with the game type preference associated with the player; or providing an indication of the destination to the user of the mixed reality device.

Lyons discloses:
 identifying a destination within the gaming environment associated with the game type preference associated with the player and providing an indication of the destination to the user of the mixed reality device (paragraph [0141] – paragraph [0142], FIG. 9, a nearest gaming machine matching the player is presented on the screen with a vertical arrow icon pointing at the gaming machine).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the augmented reality system as taught by Lyons into the gaming system as taught by Detlesen, Messing and Phillips in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements available, as such machines attract frequent play and hence increase profitability to the operator (Detlesen, paragraph [0004]). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detlesen et al (US 2012/0184352) in view of Messing et al (US 2014/0121015), Phillips et al (US 2012/0115616) and Lyons et al (US 2013/0281208) as applied to the claims above, and further in view of Middlemiss et al (US 2015/0003616).
In Regards to claim 30, Detlesen discloses that which is discussed above. However, Detlesen does not specifically disclose that: 
the indication comprises a virtual 3D sound associated with the destination.

Middlemiss discloses: 
a system wherein a user is directed to a destination via utilization of a virtual 3D sound associated with the destination (paragraph [0034], FIG. 3, Navigation service 330 may provide directions between a current location and one or more points of interest via three dimensional audio effects to simulate a sound coming from a point of interest relative to the current location of the client device 320).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the application to integrate the directional audio system as taught by Middlemiss into the gaming system as taught by Detlesen, Messing, Phillips and Lyons in order to yield the predictable result of employing the most entertaining and exciting machines, features, and enhancements available, as such machines attract frequent play and hence increase profitability to the operator (Detlesen, paragraph [0004]). 

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
Applicant argues that “the combination of Detlefsen and Massing would render Detlefsen unsuitable for its intended purpose”. The examiner must respectfully disagree. The examiner believes that modifying the mobile device of Detlefsen to be a wearable device as taught by Massing would not impact the functionality of Detlefsen. Detlefsen provides a mixed reality device to augment gaming content, which can be any type of portable computing device (paragraph [0050]). Massing provides a mixed reality device in the form of gaming eyewear (paragraph [0021]). Integrating the eyewear as taught by Massing into the gaming system as taught by Detlefsen would allow a user to perform the same functions as taught by Detlefsen (i.e., overlaying imagery on a live video captured by a camera of the device), utilizing gaming eyewear as taught by Massing (i.e., the overlay imagery and video would be provided to the user on the gaming eyewear as the mobile device).

In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Phillips is in the applicant’s field of endeavor of electronic gaming and is reasonably pertinent to collecting, storing and distributing of player game data.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, applicant argues that Phillips does not teach “retrieving and display data…”, however, Phillips is relied on for teaching that data stored about players includes a game type preference associated with the player. The teaching of retrieving and displaying information related to a player to a user is taught in the Detlesfen reference, as discussed above.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one would be motivated to do so in order to yield the predictable .
Applicant argues that Bytnar does not disclose that “any individual jackpot is necessarily a “highest award achieved”. The examiner must respectfully disagree. Bytnar does not display multiple jackpots per gaming machine, as the applicant has alleged. Rather, Bytnar discloses a jackpot available at each machine (paragraph [0088], a jackpot is hit by a nearby wagering game machine). Further, as a jackpot is defined as the top prize in a game or contest (as evidenced by Websters.com definition of jackpot), the jackpot as taught by Bytnar would broadly and reasonably be interpreted as the highest award achieved.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Detlefsen does not disclose "displaying the information is further based on the player playing at the electronic gaming device for a predetermined amount of time”. The examiner must respectfully disagree. The disclosed display of an indication that the player is on a losing streak, as taught by Detlefsen, is specifically based to the amount of time the player has played the gaming machine (paragraph [0080], the down arrow indicates that the wagering game player 603 is currently in a losing trend over a defined period (e.g., last hour, last 24 hours, etc.), The trend can be relative to the particular wagering game machine 602). 

The remainder of the applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Pinheiro/            Examiner, Art Unit 3715                                                                                                                                                                                            
/DMITRY SUHOL/            Supervisory Patent Examiner, Art Unit 3715